Case 1:19-cv-00943-CFC Document 237 Filed 06/12/19 Page 1 of 5 PageID #: 6859




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


 GE HEALTHCARE BIO-SCIENCES AB, GE
 HEALTHCARE BIO-SCIENCES
 CORPORATION, and GENERAL
 ELECTRIC COMPANY,

                       Plaintiffs,                   Civil Action No. 19-cv-00943-CFC

                        v.

 BIO-RAD LABORATORIES, INC.,

                       Defendant.



                     JOINT STATEMENT OF THE PARTIES
              PURSUANT TO DELAWARE DISTRICT COURT RULE 81.2
               REGARDING CASES TRANSFERRED TO THIS COURT

       Pursuant to Local Rule 81.2, the parties, Plaintiffs GE Healthcare Bio-Sciences AB, GE

Healthcare Bio-Sciences Corporation, and General Electric Company (collectively “GE

Healthcare”) and Bio-Rad Laboratories, Inc., (“Bio-Rad”), hereby provide the following joint

statement:

I.     Background

       1.      GE Healthcare commenced this patent infringement action regarding U.S. Patent

No. 8,821,718 (“the ‘718 Patent”) on September 2, 2014 with the filing of a Complaint in the

United States District Court for the Southern District of New York (D.I. 1). GE Healthcare

sought immediate equitable relief by filing a motion for a preliminary injunction (D.I. 8). On

January 26, 2015, GE Healthcare filed a First Amended Complaint (D.I. 72).
Case 1:19-cv-00943-CFC Document 237 Filed 06/12/19 Page 2 of 5 PageID #: 6860




       2.       On May 20, 2015, Bio-Rad filed its amended answer, including various

counterclaims (D.I. 85), and GE Healthcare filed an answer to the counterclaims on June 19,

2015. (D.I. 97).

       3.       Certain discovery has been served and produced in the matter, but discovery has

not been concluded.

       4.       Claim construction briefing was filed by the parties on the previously asserted

claims of the ‘718 Patent. (D.I. 151; D.I. 153; D.I. 161, D.I. 162, D.I. 165, D.I. 167). The claim

construction hearing originally scheduled for November 18, 2015 was postponed and eventually

canceled. (D.I. 182, D.I. 184).

       5.       On September 3, 2015, Bio-Rad filed a petition for inter partes review of the ’718

patent with the United States Patent Trial and Appeal Board (“the Board”). In its petition, Bio-

Rad challenged claims 1-3, 11, 14 and 16-18 of the ’718 patent, asserting that these claims were

invalid under certain prior art references. On February 29, 2016, the Board instituted inter partes

review of claims 1-3 and 5 of the ’718 patent, but not on claims 11, 14 and 16-18. On February

6, 2017, the Board issued a final written decision finding that claims 1-3 and 5 were

unpatentable.

       6.       On December 8, 2015, GE Healthcare requested that the court stay the New York

litigation in its entirety pending resolution of Bio-Rad’s inter partes review of the ‘718 Patent, as

well as GE Healthcare’s forthcoming request to the USPTO for reissue of the ’718 Patent. On

December 14, 2015, the court granted GE Healthcare’s request, stayed the New York litigation,

and terminated without prejudice GE Healthcare’s motion for preliminary injunction (D.I. 192).




                                                 2
Case 1:19-cv-00943-CFC Document 237 Filed 06/12/19 Page 3 of 5 PageID #: 6861




        7.      On January 27, 2016, GE Healthcare filed U.S. Patent Reissue Application No.

15/008,155 and the USPTO published notice of the reissue application filing in its Official

Gazette on February 23, 2016 (hereafter, the “Reissue Proceeding”).

        8.      On November 13, 2018, the USPTO reissued the ‘718 Patent as US Patent No.

RE47,124.

        9.      The Southern District of New York continued to stay the case while a motion to

transfer was pending in the District of Delaware case styled as GE Healthcare Bio-Sciences AB

et al v. Bio-Rad Laboratories, Inc., C.A. No. 18-1899-CFC (“the ’1899 action”).

        10.     On May 20, 2019, while the stay was still pending, the parties consented to

transfer this case from the Southern District of New York to the District of Delaware (D.I. 226),

where the ‘1899 action remains pending. On May 21, 2019, the Southern District of New York

transferred the action to this District (D.I. 227).

        11.     The parties have met and conferred and agree that this action should be

consolidated with the ’1899 action.

        12.     The parties have also met and conferred and agree that GE Healthcare can amend

its First Amended Complaint in this action to substitute U.S. Patent No. RE47,124 for U.S.

Patent No. 8,821,718.

        13.     U.S. Patent No. RE47,124 is in the same patent family as the four patents-in-suit

GE Healthcare is asserting against Bio-Rad in the ’1899 action. Thus, the parties agree that the

Scheduling Order (D.I. 27) issued by this Court in the ’1899 action can continue to govern the

litigation between the parties after this action is consolidated with the ’1899 action.

II.     Pending Matters Which Require Judicial Action

        Pursuant to Delaware Local District Court Rule 83.1, the Parties state as follows

regarding pending matters which require judicial attention at this time:
                                                      3
Case 1:19-cv-00943-CFC Document 237 Filed 06/12/19 Page 4 of 5 PageID #: 6862




       1.      The Markman hearing previously scheduled for December 1, 2015 was adjourned

sine die on November 23, 2015 (D.I. 184). The parties request that the Markman hearing be

incorporated into the claim construction schedule of the ‘1899 action, given that the re-issue

patent has replaced the ’718 Patent, and only two claims remain unchanged from the ’718 patent

on which claim construction briefing was undertaken.



       /s/ John W. Shaw                                  /s/ Alan R. Silverstein
       John W. Shaw (No. 3362)                          David E. Moore (#3983)
       Nathan R. Hoeschen (No. 6232)                    Bindu A. Palapura (#5370)
       SHAW KELLER LLP                                  Alan R. Silverstein (#5066)
       I.M. Pei Building                                Tracey E. Timlin (#6469)
       1105 North Market Street, 12th Floor             POTTER ANDERSON & CORROON LLP
       Wilmington, DE 19801                             Hercules Plaza, 6th Floor
       (302) 298-0700                                   1313 N. Market Street
       jshaw@shawkeller.com                             Wilmington, DE 19801
       nhoeschen@shawkeller.com                         Tel: (302) 984-6000
       Attorneys for Plaintiffs                         dmoore@potteranderson.com
                                                        bpalapura@potteranderson.com
                                                        asilverstein@potteranderson.com
                                                        ttimlin@potteranderson.com




                                                 4
Case 1:19-cv-00943-CFC Document 237 Filed 06/12/19 Page 5 of 5 PageID #: 6863




     OF COUNSEL:                                 OF COUNSEL:

     Jennifer Sklenar                            Kevin P.B. Johnson
     Ryan M. Nishimoto                           QUINN EMANUEL URQUHART &
     ARNOLD & PORTER KAYE                         SULLIVAN, LLP
     SCHOLER LLP                                 555 Twin Dolphin Drive, 5th Floor
     777 South Figueroa Street, 44th Floor       Redwood Shores, CA 94065
     Los Angeles, CA 90017                       Tel: (650) 801-5000
     (213) 243-4000
                                                 David Bilsker
     Matthew M. Wolf                             Felipe Corredor
     ARNOLD & PORTER KAYE                        Andrew E. Naravage
     SCHOLER LLP                                 QUINN EMANUEL URQUHART &
     601 Massachusetts Avenue, NW                 SULLIVAN, LLP
     Washington D.C. 20001                       50 California Street, 22nd Floor
     (202) 942-5462                              San Francisco, CA 94111
                                                 Tel: (415) 875-6600
     Jeffrey A. Miller
     ARNOLD & PORTER KAYE                        Anne S. Toker
     SCHOLER LLP                                 QUINN EMANUEL URQUHART &
     3000 El Camino Real                          SULLIVAN, LLP
     Building 5, Suite 500                       51 Madison Avenue, 22nd Floor
     Palo Alto, CA 94306                         New York, New York 10010
     (650) 319-4500                              Tel: (212) 849-7000

                                                 Attorneys for Defendant Bio-Rad
                                                 Laboratories, Inc.
     Dated: June 12, 2019




                                             5
